Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 10/25/2018 has been partially considered, however, the IDS has not been fully considered.  Two foreign references were not provided by the applicant to the Office. These two references are: CH705412 and JP2011203822. Thus, these references have not been considered by the Examiner. Thus, the IDS has not been fully considered by the Examiner. The applicant is required to file copies of the above mentioned references so that the examiner may state that he has fully considered the IDS.

Specification Objections
The Abstract of the disclosure is objected to because of the following informalities: the abstract is 209 words, but must be 150 words or less. Appropriate correction is required.
In the specification: “parameter generating unit (26)” at [0035] is numbered 26, however this feature is not shown in the figures. The examiner requires that the specification be amended to remove reference to numeral 26, or alternatively, new figures with numeral 26 indicated must be filed. Appropriate correction is required.   
In the specification at [0037] the word “walength” is misspelled. Appropriate correction is required.  
In the specification at [0014] it states “correspondence unit.” However, this feature appears to be a “correspondence determination unit.” Appropriate correction is required.   

Claim Objections

Claims 3-15 should all begin by reciting “The biometric authentication system”, according to US practice.  Claim 9 is a dependent claim but it begins with “A,” which is not in accordance with US practice. See also dependent claim 2 for the correct recitation. Appropriate correction is required.   
Claim 1 includes recitation that states, “…convert said vascular fingerprint … in a variable numerical identifier…”.  The examiner will interpret this feature as “…convert said vascular fingerprint … into a variable numerical identifier…”.  This change appears to be supported by the applicant’s specification, as that applicant discloses that the vascular fingerprint is converted into a variable numerical identifier. Appropriate correction is required.   
Claim 5 recites, “multimedia messaging service, MMS” which is not the proper format for an abbreviation of the term (MMS). Instead, all abbreviations should follow the term being abbreviated and then be surrounded by parenthesis. Claim 12 similarly fails to describe the abbreviations of SMS and MS.
Claim 9 use of the alphanumeric terms E1-E17 as steps, is not in accordance with US practice. Appropriate correction is required.   
Claims 10-11 use alphanumeric terms E1-E9 as steps, is not in accordance with US practice. Appropriate correction is required.   
	The claims generally suffer from a lack of punctuation.  For example, claim 1 includes an extraction unit that performs: extracting, generating, combining that is not separated by the appropriate punctuation and the proper placement of the word “and.” Appropriate correction is required. Claim 9 suffers from a lack of punctuation that distinguishes between different functional steps. 

Claim Interpretation under U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder (e.g., an extraction unit) that is coupled with functional language (e.g., " ... extracting ... ", " ... generating ... ", " ... combining ... ", etc.) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “an extraction unit (3) of biometric characteristics … extracting … generating … combining” of claim 1, “the conversion unit (4) of characteristics is able to convert ….” Of claim 1, “a data generation unit (11) able of generating codes” of claim 2, “code receiving unit (22) being capable to converting the transmitted code …” of claim 3, “correspondence determination unit (23) is adapted to compare the codes …” of claim 3, “reception unit (22) of the second server (20) …” of claim 5, “code extraction unit (24) … decrypting the message …” of claim 6, and “parameter generating unit (26) adapted to generate a unique specific parameter …” of claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in figure 1 with descriptions stated in paragraphs [0014-15], [0027], [0031-32], and [0034]. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C.
112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	The features of the specification (also recited in claim 1) regarding the numerical identifier not being related to the vascular fingerprint appear to be contradictory with the other explanations included in the specification.  The “numerical identifier” and the “vascular fingerprint” are inherently related, because the “numerical identifier” is clearly described as being derived from the user’s “vascular fingerprint.” The examiner asks: how can it even be possible for the description to describe that the two are not related? 
	The features of the specification (also recited in claim 1) regarding the “numerical identifier” is clearly described as being generated from the “biometric characteristics” and “vascular fingerprint” of the user.  Biometric information is well regarded within the art to be a form of “identification information.”  The examiner asks: how can it be possible for the “numerical identifier” to be generated without any user identification information, when the “numerical identifier” is clearly and explicitly generated from the user’s biometrics?
	The features recited in claim 7 are not adequately described in the specification to allow one of skill in the art to determine the meets and bounds of the claims. The examiner suggests amending claim 7 in accordance with the features that are clearly described in the specification. See rejection of claim 7 under 35 U.S.C, 112(b), included below.
The features recited in claim 14 are not adequately described in the specification to allow one of skill in the art to determine the meets and bounds of the claims. The examiner suggests amending claim 14 in accordance with the features that are clearly described in the specification. See rejection of claim 14 under 35 U.S.C, 112(b), included below.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected for being indefinite for lack clarity because the recitation includes, “…so that said numerical identifier is not related to said user’s vascular fingerprint…” does not appear clear and reasonable to one of ordinary skill. (emphasis added)  Specifically, the “numerical identifier” and the “vascular fingerprint” are inherently related, because the “numerical identifier” is clearly claimed as being derived from the user’s “vascular fingerprint.” The examiner asks: how can it even be possible for the claim to recite that the two are not related?  The claim appears indefinite in scope.
Claim 1 is rejected for being indefinite for lack clarity because the recitation includes “…so that said numerical identifier is … generated without any identification information of said user…”.  Similar to the rejection in the above paragraph, this recitation appears unreasonable and unclear to one having ordinary skill in the art. Specifically, the “numerical identifier” is clearly claimed as being generated from the “biometric characteristics” and “vascular fingerprint” of the user.  Biometric information is well regarded within the art to be a form of “identification information.”  The examiner asks: how can it be possible for the “numerical identifier” to be generated without any user identification information, when the “numerical identifier” is clearly and explicitly generated from the user’s biometrics? 
Claims 1, 3, 6, 9-11, and 14 are rejected as being indefinite due to lack of clarity because these claims switch the statutory category. The recitation of claim 1, which all of claims 2-15 depend, is directed to a system with structural components. Claims 3, 6, 9-11, and 14 are directed from a statutory category of a system claim, but then switch to a method claim by using the gerund form within the claim. 
Specifically, claim 1 recites an “extracting,” “generating” and “combining” steps that are performed by the “extractor unit.” Specifically, the “extractor unit” performs the “generating” step that includes the “conversion unit” within the “generating” step of the “extractor unit.” Thus, a step performed 
For example, claim 1 claims recites a system that includes device components ( light source, detection device, sensor, extraction unit, and conversion unit), however, the “extraction unit” then performs method steps (“extracting”, “generating”, and “combining”) in claim 1.
Additionally, claim 9 includes steps E1-E17 that are also in the gerund form, despite the fact that claim 9 is a system claim and is not a method claim.  Claim 9 also fails to include a structural component (e.g., “extraction unit” or “conversion unit”) that performs the steps E1-E17, instead, claim 9 states that the system in general, without pointing out the specific structural component, performs all of steps E1-E17.
Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claims 1 and 9 both use the term “preferably” which is indefinite. For example, claim 1 recites, “a light source, preferably an infrared light.”
Claim 2 is rejected for containing a contradiction because claim 2 includes receiving a numerical identifier that can be used to identify a user then claim 2 recites the server not containing any identity of the user. Specifically, claim 2 recites, “a first server (10) being able to receive and transmit a numerical identifier … and in that said first server (10) does not contain any identity of the user.” For the purpose of further examination, the examiner will interpret this feature as not including “and in that said first server (10) does not contain any identity of the user.”
Claim 3 is rejected as being indefinite for lack of antecedent basis and lack of clarity.  Claim 3 recites “the first server” but does not include antecedent support for this feature. Claim 3, which depends on claim 1, includes “a second server,” however, claims 1 and 3 do not include “a first server.” In claim 3, “the transmitted code from the first server” lacks antecedent basis. 

Claim 4 is rejected for reciting “said unit” which is indefinite because the unit is not previously defined.
Claim 5 recites “the codes generated by the data generation unit (11)” as indefinite for lack of antecedent basis.  
Claim 7 is rejected because the term “receiving code unit” in claim 7 does not receive antecedent support from the previous claims.  
Claim 7 is rejected as being indefinite due to the use of terminology that prevents one of skill in the art to determine the meets and bounds of the claims. For example, claim 7 includes the following recitation, with at least some of the indefinite recitation being emphasized below. 
Biometric authentication system according to claim 6 characterized in that 
the second server (20) is adapted to send a new encoding information, with a different algorithm, to said detection device (1) to remake the last input, in the case that the extracted code is unknown but has similarities and important differences with an existing code in the database (21), and (emphasis added)

	The Examiner notes that the claims fail to sufficiently define the meaning of “remakes the last input.” Additionally, the examiner notes that the claim language does not sufficiently define the “similarities” and the “important differences” in the extracted code, and that the examiner will not improperly import descriptions from the specification into the claims.
The Examiner interprets the above recitation as corresponding to: the second server sending the encoded information to the detection device.
further rejected as being indefinite due to the use of terminology that prevents one of skill in the art to determine the meets and bounds of the claims. For example, claim 7 includes the following indefinite recitation,  
in that said second server further comprises 
a parameter generating unit (26) adapted to generate a unique specific parameter used to reconvert said tag into reconverted code, in that the receiving code unit (22) of said server (20) is able to generate a unique specific template corresponding to said converted code, and 
in that the correspondence determination unit (23) compares said unique specific template with the codes contained in the database (21) in order to determine an adequacy or not.  

The Examiner interprets the above recitation as corresponding to: the second server performing a comparison to determine if there is a biometric match.  
Claim 9 is rejected for failing to clearly point out the functional steps of the claim. For example, E5 is unclear if the extraction is performed on the normalized image or on something that is not an image.  E6 fails to sufficiently describe the meaning of “mathematical characterization” and the meaning of “nodes” and whether the “nodes” are related to the tree structure.  Examiner suggests amending claim 9 for clarity according to the clearly described portions of the specification.  
Claim 14 is rejected as being indefinite due to the use of terminology that prevents one of skill in the art to determine the meets and bounds of the claims. For example, claim 14 includes the following recitation, with at least some of the indefinite recitation being emphasized below. 
Use of the authentication system according to claim 1 in communication systems and in particular to the authentication of anonymous information contained in messages by means of two or multiple different codes from the same input but intended to transmit different anonymous information or possibly similar to different servers.  

The Examiner interprets the above recitation as corresponding to: including anonymous information in messages.  
Claims 1, 3-5, 7-8, and 10-11 are indefinite because they include the phrase “characterized in that.” The examiner has interpreted this feature as corresponding to “wherein.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,971,948 to Herrington et al. (hereinafter Herrington) in view of U.S. 2016/0112415 Park et al. (hereinafter Park). 
Regarding claim 1, Herrington teaches, 
A non-nominative, resilient biometric authentication system based, on the venous network (Herrington’s Background first two sentences state, “Biometric identification systems detect and authenticate the identity of a human subject on the basis of unique physiological features, such as fingerprints. Some techniques for biometric identification use vein patterns in the hands or other parts of the body.”) comprising 
a light source, (Herrington, fig. 1, optical transmitter module 26) preferably an infrared light, for illuminating a body part of an user, and 
a detection device (1), (Herrington, Fig. 1, image capture device 24 that transmits and receives pulses of infrared radiation, as described in second sentence of (9) of Herrington) comprising 
a sensor (2) for non-contact capturing a venous network of said body part, 
The Examiner notes that Harrington fig. 1 shows the face of the user being in a “non-contact” position to capture the face (i.e., “said body part”)
light source” and the “detection device” which emit infrared radiation and detect the infrared radiation from the body’s surfaces and generate an image of the blood vessels.
Herrington (6) states, “(6) Some embodiments of the present invention provide imaging devices and systems that take advantage of these principles. In the disclosed embodiments, an optical transmitter, such as a laser, emits a pulse or sequence of pulses of infrared radiation toward an area containing a body surface of a living subject, such as the skin of the subject's face. An optical receiver, such as a high-speed infrared detector or array of such detectors, receives the pulses reflected from the body surface and generates an output that is indicative of a modulation of the pulses by tissue below the body surface. Based on the detected modulation as a function of location on the body surface, a processor generates an image of the blood vessels that are located beneath the body surface within the area of the image.” (emphasis added)
	Herrington does not teach,
an extraction unit (3) (Park, fig. 2B, biometric information processing module 221) of biometric characteristics, and 
	However, Park teaches the above features, because [0067] of Park teaches a biometric sensor module 210 (i.e., “sensor”) that can be a “vein pattern sensor.” The biometric information processing module 221 (i.e., “extraction unit”) then stores the biometric data from the biometric sensor module 210, as described in [0081]. Specifically, Park states, “[0081] The biometric information processing module 221 can generate or store biometric data based on the sensing data, and authenticate the biometric data.” (See also fig. 2B of Park, which depicts the biometric information processing module 221 and the biometric function control module 211)
a conversion unit (4) (Park, fig. 2B biometric function control module 211) of the biometric characteristics, 
the detection device (1) (may also correspond to the electronic device 101 of fig. 1 of Park, as well as image capture device 24 of Herrington, fig. 1) having a unique identifier, device identification” which corresponds to the “unique identifier”)  
the extraction unit (3) (Park, fig. 2B, biometric information processing module 221) of biometric characteristics 
extracting a quantity of characteristics from the biometric information obtained by the sensor (2) and 
generating a vascular fingerprint, characterized in that the conversion unit (4) of characteristics is able to convert said vascular fingerprint, via an encoding algorithm, 
	The Examiner alleges that the above features are taught by Park in [0083] which converts the biometric data into a template (i.e., “vascular fingerprint”).  Park states, “[0083] The biometric information processing module 221 can generate and store the biometric data by converting the object feature information into a template.”
combining the device identifier with the extracted characteristics, in a variable numerical identifier, so that said numerical identifier is not related to said user's vascular fingerprint and is generated without any identification information of said user and in that said generated numerical identifier is specific to said data detection device.  
Park teaches the combining of the device identifier with the characteristics (i.e., template data) by encoding the characteristics using the device identifier. Similarly, the applicant’s specification in [0027] describes the combining process as encoding vascular information using the digital identifier. 
Park states, “[0086] The biometric information processing module 221 can generate a unique key based on device identification information, and encrypt or decrypt the biometric data with the generated unique key.” (emphasis added)
The examiner interprets the “variable numeric identifier” as being the output of the encrypted biometric data taught in [0086] of Park
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington to incorporate the teachings of Park to 
One of ordinary skill in the art would have been motivated to make this modification to perform a specific type of encryption, taught by Park, which could be applied to the vascular scanning of Herrington.  The processing of the biometric vascular information in Park would enable this information to be securely transmitted during an authentication process in order to authenticate a user, using the biometric information, and authenticate the user device, by using the Device ID of the user’s device. 

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington and Park teach in view of U.S. 2017/0308891 to deOliveira et al. (hereinafter “deOliveira”). 
Regarding claim 2, Herrington and Park teach, 
The biometric authentication system (See Park, Fig. 1, system 100 which includes electronic device 101 and server 106) according to claim 1 further comprising
a first server (10) (Park, Fig. 1, server 106) being able to receive and transmit a numerical identifier generated by the detection device (1), said first server (10) comprising a data generation unit (11) able of generating codes by … (examiner interprets “generating codes” as corresponding to encrypting data.  Park in [0057] teaches the use of Code Division Multiple Access (CDMA) which uses / generates codes for secure communication by the communication interface 160 (see Fig. 1) through the network 162 to the server 106.) 
Herrington and Park fail to teach, 
… using a place, a date and anonymous information or a logistic or medical parameter transmitted by the detection device (1), …
However, deOliveira in [0014-15] teaches a first server that provides encrypted biometric data (i.e., “numeric identifier” that is biometric vein data encoded with device identifier as taught in Park), numeric identifier” of claims 1-2)
… and in that said first server (10) does not contain any identity of the user. (This feature was rejected above under 35 U.S.C. 112(b) as being contradictory, because the “numeric identifier” includes personal biometric information) 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington and Park to incorporate the teachings of deOliveira (as described above), in order to provide a first server (and a second server) that perform encryption (and decryption) of biometric data (i.e., “numeric identifier”) and perform a comparison between data received in a transaction and data stored for the purpose of authentication. 
One of ordinary skill in the art would have been motivated to make this modification in order to incorporate the functionality of using two different severs, where the first server uses information to identify a second server that performs the full comparison / authentication. (See last 3 sentences of [0014] of deOliveira, which describe the first server identifying the second server that is associated with an account)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington to incorporate the teachings of Park in order to provide an ability for a server to generate codes.
One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate secure communication between a server and electronic device by using different communication capabilities / protocols (e.g., CDMA) over different networks, and thus, increasing the different methods of communications over a network (network 162 of fig. 1 of Park). (Park [0057] describes many methods of communication over network 162 including those that utilize codes)

Regarding claim 3, Herrington, Park, and deOliveira teach, 
Biometric authentication system according to claim 1 characterized in that it further comprises 
a second server (20), (second server in [0016] of deOliveira) the first server (10) and the second server (20) (see [0016] and claim 3 of deOliveira) being connected via a secure network, said second server (20) comprising a code database (21), (examiner interprets the “code database” as corresponding to the biometric data (i.e., “numeric identifier”) that is compared in the second server described in [0016] of deOliveira) a code receiving unit (22), and a correspondence determination unit (24), the code receiving unit (22) being capable to converting the transmitted code from the first server (10), in order to extract and generate a unique code, (In the middle of [0016] of deOliveira, the second server decrypting an encrypted: PIN, payment information, and biometric information. The examiner asserts that a communication receiving unit and processor would be inherent characteristics of the second server in deOliveira) in that the code database (21) is able of storing the converted codes according to the parameters, and in that the correspondence determination unit (23) is adapted to compare the codes generated by the code receiving unit (22) with the codes contained in the code database (21) in order to determine an adequacy or not. (The second to last sentence of [0016] of deOliveira describes “second server then compares the decrypted consumer PIN and biometric information with the retrieved consumer PIN and biometric information a “comparison.”)  

Regarding claim 4, Herrington, Park, and deOliveira teach, 
Biometric authentication system according to claim 3, characterized in that the detection device (1) further comprises an additional code belonging to a person (see “user id” in [0050] of deOliveira, additionally, [0014-15] of deOliveira (cited above) teaches a payer financial account that is associated with a user and that is used to identify the second server at the end of [0015]) who holds said detection device (1), and in that said unit receiving code (22) of the second server (20) is adapted to analyze said additional code received to determine the presence of said code in the code database (21).  (The Examiner interprets the use of the payer financial account in [0014-15] as then being used to identify the second server and to authorize the payment in [0016] of deOliveira) 

Regarding claim 5, Herrington, Park, and deOliveira teach, 
Biometric authentication system according to claim 4 characterized in that the codes generated by the data generation unit (11) of the first server (10) (Fig. 2, deOliveira, payee financial server 103) are included in a multimedia messaging service, MMS, (Fig. 2, message 210 from payee financial server 103 (“first server”) to payee computing device 102 (“mobile device”). Examiner interprets the “transaction status message” first taught in the Abstract of deOliveira as corresponding to the “multimedia messaging service, MMS.”) under the form of a tag associated with useful data, (examiner interprets the tag of useful data as corresponding to the “transaction status message and possibly receipt” taught at the least sentence of [0067] of deOliveira, which describes the message 210) after a final cryptographic encoding, (The first sentence of [0039] of deOliveira discusses secure communication between the electronic devices.)  in that said MMS is saved on a mobile phone or on a computer or tablet, (Fig. 2, deOliveira, payee computing device 102) said computer or tablet being connected to the detection device (1), and 3Amly. Docket No.: 850066-01665 in that said MMS is transmitted, according to a standard protocol, to the reception unit (22) (Fig. 2, deOliveira, message 206 from the “first server” to the “second server”) of the second server (20). (Fig. 2, deOliveira, consumer financial server 105) 

Regarding claim 12, Herrington, Park, and deOliveira teach, 
Use of the system according to claim 1 as a encoding system that can anonymously mark the exchange of information (deOliveira in [0069-70] teaches anonymously processing of transactions, where information is being exchanged between multiple servers and a user device, as discussed above.) by SMS or MS or Email from biometric information. 
Examiner interprets the “transaction status message” first taught in the Abstract of deOliveira as corresponding to the SMS or MS or email. 

Regarding claim 13, Herrington, Park, and deOliveira teach, 
Use of the authentication system according to claim 1 in communication systems and in particular to the authentication of the anonymous information contained in messages such as those used in digital communication systems.  
deOliveira in [0069] teaches authentication using an anonymous transaction, that uses electronic communications between servers, as described in deOliveira in [0069], where the examiner interprets the electronic communications as corresponding to “digital communication systems.”

Regarding claim 14, Herrington, Park, and deOliveira teach, 
Use of the authentication system according to claim 1 in communication systems and in particular to the authentication of anonymous information contained in messages by means of two or multiple different codes from the same input but intended to transmit different anonymous information or possibly similar to different servers.  
As discussed above in the rejection of claim 14 under 35 U.S.C. 112(b), the Examiner interprets the above recitation as corresponding to: including anonymous information in messages. 
deOliveira in [0069-70], as discussed above clearly teaches the use of anonymous information.

Regarding claim 15, Herrington, Park, and deOliveira teach, 
Use of the authentication system according to claim 1 to for exchanging anonymous information (deOliveira in [0069-70] teaches anonymously processing of transactions, where information is being exchanged between multiple servers and a user device, as discussed above.) between a patient, a health provider, a contact center, or other location containing medical personnel and ehealth and database applications.
Park in [0040] teaches the electronic device as an MRI machine that exchanges information. The examiner interprets the MRI machine as belonging to a healthcare provider.  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington, Park, and deOliveira in view of US 2017/0120106 to Puehse et al. (hereinafter “Puehse”). 
Regarding claim 6, Herrington, Park, and deOliveira teach, 
Biometric authentication system according to claim 5 in which the second server (20) comprises a code extraction unit (24) able of decrypting the message, via a decryption algorithm, (These features are taught by Herrington, Park, and deOliveira, as discussed above.) 
Herrington, Park, and deOliveira fail to teach,
and then extracting said tag from so as to define the place, the date, the detection device (1) and the person holding the detection device (1), as well as the useful data of the message, said tag being processed via the correspondence unit (23) so as to be able to insert the useful data of the message into a database, the user being able to access said data via a secure internet portal.  
However, Puehse in [0021] teaches provide information about the location, time / date, user parameter (i.e., user id), and tracking device, where the second server compares this information to determine if this device is regularly used by the user.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington, Park, and deOliveira to incorporate the teachings of Puehse (as described above), in order to provide information about the location, time / date, user parameter (i.e., user id), and tracking device, where the second server compares this information to determine if this device is regularly used by the user. (Puehse, [0021])
One of ordinary skill in the art would have been motivated to make this modification to allow a second server to perform comparisons involving location, time / date, user parameter (i.e., user id), and tracking device using a second server.  (Puehse, [0021])

Regarding claim 7, Herrington, Park, deOliveira, and Puehse teach, 
Biometric authentication system according to claim 6 characterized in that 
the second server (20) is adapted to send a new encoding information, with a different algorithm, to said detection device (1) to remake the last input, in the case that the extracted code is unknown but has similarities and important differences with an existing code in the database (21), and 
As discussed above in the rejection of claim 7 under 35 U.S.C. 112(b), the Examiner interprets the above recitation as corresponding to: the second server sending the encoded information to the detection device.
deOliveira in fig. 2 shows messages 209 and 210 that are sent to the payee computing device (i.e., “detection device”) from the consumer financial server 105 (i.e., “second server”).
in that said second server further comprises 
a parameter generating unit (26) adapted to generate a unique specific parameter used to reconvert said tag into reconverted code, in that the receiving code unit (22) of said server (20) is able to generate a unique specific template corresponding to said converted code, and 
in that the correspondence determination unit (23) compares said unique specific template with the codes contained in the database (21) in order to determine an adequacy or not.  
As discussed above in the rejection of claim 7 under 35 U.S.C. 112(b), the Examiner interprets the above recitation as corresponding to: the second server performing a comparison to determine if there is a biometric match.  
In [0065] of deOliveira a comparison is performed to determine if there is a match in the authentication data and account data. Please also see the rejection of claim 3 included above.

Regarding claim 8, Herrington, Park, deOliveira, and Puehse teach, 
Biometric authentication system according to claim 7 characterized in that it is able to securely manage a bidirectional transmission of anonymous data so as to securely manage the exchange of medical data or other sensitive data.  


Claims 9-11
	Examiner’s note, it appears claim 9, and claims 10-11 which dependent from claim 9, may include allowable subject matter. However, these claims must be amended to overcome at least the rejections under 35 U.S.C. 112(b) and be in a form that is clear and supported by the written description. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495